DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-8, 11-15 and 18-20 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including first one of a plurality of panelists to be included in the first set of panelists when (i) the first one of the plurality of panelists is associated with first data in the first viewing data for at least a threshold percentage of the first measurement time period, and (ii) the first one of the plurality of panelists is associated with second data in the second viewing data for at least the threshold percentage of the second measurement time period; include a second one of the plurality of panelists in a second set of panelists different from the first set of panelists when (i) the second one of the plurality of panelists is associated with third data in the first viewing data for at least the threshold percentage of the first measurement time period, or (ii) the second one of the plurality of panelists is associated with fourth data in the 
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 17, 2021